DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

WITHDRAWAL OF FINALITY
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 & 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 17, 19 & 20 of U.S. Patent No. 9768048 of record (Although the claims at issue are not identical, they are not patentably distinct from each other), in view of Yoshimura (USPGPUB DOCUMENT: 2011/0263076, hereinafter Yoshimura) of record.   


	Regarding claim 1, claim 15, 16, 17, 19 & 20 of US Patent  9768048 recited A device comprising: a bottom package comprising: a first bump, a 
second bump, a third bump and a fourth bump on a first side of the bottom 
package;  a first interconnect structure over and in contact with the first 
bump, wherein the first interconnect structure comprises: a first 
redistribution line in contact with the first bump, wherein the first 
redistribution line is embedded in a dielectric layer and an exposed surface of 
the first redistribution line is level with a surface of the dielectric layer;  
a first via over the first redistribution line;  a second metal line in contact 
with the first via;  a second via in contact with the second metal line;  and a 
second redistribution line in contact with the second via, wherein the second 
redistribution line and the second via form a T-shaped structure from a cross 
sectional view;  a semiconductor die on a second side of the bottom package and 
coupled to the bottom package through a plurality of I/O bumps;  a first 
underfill layer over the bottom package, wherein the plurality of I/O bumps are 
embedded in the first underfill layer;  a top package on the second side of the 
bottom package, wherein: the top package comprises a first top bump, a second 
top bump, a third top bump and a fourth top bump, and wherein the first top 
bump and the second redistribution line form a first joint structure between 
the top package and the bottom package, and wherein three sides of the second 
redistribution line are fully covered by the first top bump;  and a second 
underfill layer formed between the top package and the bottom package, wherein 
the first top bump, the second top bump, the third top bump and the fourth top 
bump are embedded in the second underfill layer 
further comprising: a second interconnect 
structure over and in contact with the second bump;  a third interconnect 
structure over and in contact with the third bump;  and a fourth interconnect 
structure over and in contact with the fourth bump
wherein: the second top bump and a 
redistribution line of the second interconnect structure form a second joint 
structure between the top package and the bottom package, and wherein three 
sides of the redistribution line of the second interconnect structure are fully 
covered by the second top bump;  the third top bump and a redistribution line 
of the third interconnect structure form a third joint structure between the 
top package and the bottom package, and wherein three sides of the 
redistribution line of the third interconnect structure are fully covered by 
the third top bump;  and the fourth top bump and a redistribution line of the 
fourth interconnect structure form a fourth joint structure between the top 
package and the bottom package, and wherein three sides of the redistribution 
line of the fourth interconnect structure are fully covered by the fourth top 
bump, and wherein: the first top bump and the second top bump are on a first 
side of the semiconductor die;  and the third top bump and the fourth top bump 
are on a second side of the semiconductor die; further comprising: a first conductive pad on the second side of the bottom package, wherein the first conductive pad is not underneath the semiconductor die; and a second conductive pad on the second side of the bottom package, wherein the second conductive pad is not underneath the semiconductor die, and wherein the first conductive pad and the second conductive pad are on opposite sides of the semiconductor die; wherein: the first underfill layer fully covers a sidewall of the first conductive pad and a sidewall of the second conductive pad.


Claims 15, 19 & 20 of US Patent  9768048 does not recite semiconductor substrate; 

Yoshimura discloses semiconductor substrate (2)[0015]

It would have been obvious to one of ordinary skill in the art at the time of the filing to use the material of Yoshimura to replace the material of Uchiyama’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 2 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 1, wherein each of the third plurality of contact pads is electrically coupled to a plurality of the through vias.


Re claim 3 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 1, wherein the first conductive feature of the first redistribution layer is outside lateral bounds of the semiconductor die. 

Re claim 4 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 1, wherein the first underfill layer extends to a top surface of the first conductive feature.

Re claim 5 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 1, wherein the plurality of second bumps extends to the first redistribution layer.

Re claim 6 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 1, wherein the first underfill layer directly contacts the second underfill layer.

Re claim 7 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 1, wherein the second underfill layer covers a backside surface of the semiconductor die.


	Regarding claim 15, claim 15, 16, 17, 19 & 20 of US Patent  9768048 recited A device comprising: a bottom package comprising: a first bump, a 
second bump, a third bump and a fourth bump on a first side of the bottom 
package;  a first interconnect structure over and in contact with the first 
bump, wherein the first interconnect structure comprises: a first 
redistribution line in contact with the first bump, wherein the first 
redistribution line is embedded in a dielectric layer and an exposed surface of 
the first redistribution line is level with a surface of the dielectric layer;  
a first via over the first redistribution line;  a second metal line in contact 
with the first via;  a second via in contact with the second metal line;  and a 
second redistribution line in contact with the second via, wherein the second 
redistribution line and the second via form a T-shaped structure from a cross 
sectional view;  a semiconductor die on a second side of the bottom package and 
coupled to the bottom package through a plurality of I/O bumps;  a first 
underfill layer over the bottom package, wherein the plurality of I/O bumps are 
embedded in the first underfill layer;  a top package on the second side of the 
bottom package, wherein: the top package comprises a first top bump, a second 
top bump, a third top bump and a fourth top bump, and wherein the first top 
bump and the second redistribution line form a first joint structure between 
the top package and the bottom package, and wherein three sides of the second 
redistribution line are fully covered by the first top bump;  and a second 
underfill layer formed between the top package and the bottom package, wherein 
the first top bump, the second top bump, the third top bump and the fourth top 
bump are embedded in the second underfill layer 
further comprising: a second interconnect 
structure over and in contact with the second bump;  a third interconnect 
structure over and in contact with the third bump;  and a fourth interconnect 
structure over and in contact with the fourth bump
wherein: the second top bump and a 
redistribution line of the second interconnect structure form a second joint 
structure between the top package and the bottom package, and wherein three 
sides of the redistribution line of the second interconnect structure are fully 
covered by the second top bump;  the third top bump and a redistribution line 
of the third interconnect structure form a third joint structure between the 
top package and the bottom package, and wherein three sides of the 
redistribution line of the third interconnect structure are fully covered by 
the third top bump;  and the fourth top bump and a redistribution line of the 
fourth interconnect structure form a fourth joint structure between the top 
package and the bottom package, and wherein three sides of the redistribution 
line of the fourth interconnect structure are fully covered by the fourth top 
bump, and wherein: the first top bump and the second top bump are on a first 
side of the semiconductor die;  and the third top bump and the fourth top bump 
are on a second side of the semiconductor die; further comprising: a first conductive pad on the second side of the bottom package, wherein the first conductive pad is not underneath the semiconductor die; and a second conductive pad on the second side of the bottom package, wherein the second conductive pad is not underneath the semiconductor die, and wherein the first conductive pad and the second conductive pad are on opposite sides of the semiconductor die; wherein: the first underfill layer fully covers a sidewall of the first conductive pad and a sidewall of the second conductive pad.


Claims 15, 19 & 20 of US Patent  9768048 does not recite semiconductor substrate; 

Yoshimura discloses semiconductor substrate (2)[0015]

It would have been obvious to one of ordinary skill in the art at the time of the filing to use the material of Yoshimura to replace the material of Uchiyama’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 16 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 15, wherein the plurality of through vias protrudes from the first side of the semiconductor substrate.

Re claim 17 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 16, wherein the first conductive feature extends along sidewalls of the plurality of through vias.

Re claim 18 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 15, wherein the second underfill layer completely separates the semiconductor die from the top package.

Re claim 19 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 15, wherein the first underfill layer extends to an upper surface of the third conductive feature.

Re claim 20 Claims 15, 19 & 20 of US Patent  9768048 and Yoshimura the device of claim 15, wherein the first underfill layer extends along a sidewall of the semiconductor die. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (USPGPUB DOCUMENT: 2010/0252937, hereinafter Uchiyama) of record in view of Inoue (USPGPUB DOCUMENT: 2013/0180772, hereinafter Inoue) of record, Wong (USPGPUB DOCUMENT: 2012/0159118, hereinafter Wong) of record and Yoshimura (USPGPUB DOCUMENT: 2011/0263076, hereinafter Yoshimura) of record.



Re claim 1 Uchiyama discloses in modified Fig 1, see modified figure in office action, a device comprising:
a bottom package (please see package labelled ‘bottom package’) comprising:
a substrate(216/217 of Uchiyama) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 216/217 since a substrate may be one layer underneath another layer that provides support and since 216/217 provides the surface of which something is deposited on it, 216/217 may be interpreted as a ‘substrate’);
through vias(please see via labelled ‘via’) extending through the substrate(216/217 of Uchiyama);
a first dielectric layer(222 of Uchiyama) on a first side of the substrate(top)(216/217 of Uchiyama);
a first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama) in the first dielectric layer(222 of Uchiyama), the first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama)
comprising a first plurality of contact pads(left/right 221 of Uchiyama) and a second plurality of contact pads(233/232 of Uchiyama);
a second redistribution layer(223/224/226 of Uchiyama) on a second side(bottom) of the substrate, the
second redistribution layer(223/224/226 of Uchiyama) comprising a third plurality of contact pads(left/right 224/223 of Uchiyama), the through vias(please see via labelled ‘via’)
electrically coupling  each of the third plurality of contact pads(left/right 224/223 of Uchiyama) to corresponding ones of the first plurality of contact pads(left/right 221 of Uchiyama) and the second plurality of contact pads(233/232 of Uchiyama); and
a plurality of first bumps(214 of Uchiyama) on the second side(bottom) of the substrate, each
of the plurality of first bumps(214 of Uchiyama) contacting corresponding ones of the third plurality of contact pads;
a semiconductor die(212 of Uchiyama) bonded to the second plurality of contact pads(233/232 of Uchiyama) by a plurality of I/O bumps(left/right 237 of Uchiyama);
a first underfill layer(213 of Uchiyama) between the semiconductor die(212 of Uchiyama) and the bottom package (please see package labelled ‘bottom package’), wherein the
plurality of I/O bumps(left/right 237 of Uchiyama) are embedded in the first underfill layer(213 of Uchiyama), wherein the first underfill layer(213 of Uchiyama)
contacts a sidewall of a first conductive feature(please see feature labelled ‘conductive feature’) (in Fig 1 of Uchiyama, 213 is contacting the inner sidewall of ‘conductive feature’) of the first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama), the first conductive feature(please see feature labelled ‘conductive feature’)
being free of the plurality of I/O bumps(left/right 237 of Uchiyama);
a top package(please see package labelled ‘top package’) bonded to bottom package (please see package labelled ‘bottfiom package’), wherein:
the top package(please see package labelled ‘top package’) comprises a plurality of second bumps(203 of Uchiyama), and wherein the plurality
of second bump(203 of Uchiyama)s form joint structures between the top package(please see package labelled ‘top package’) and the first plurality of contact
pads(left/right 221 of Uchiyama)  of the first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama), 

Uchiyama does not disclose semiconductor substrate; 
and wherein three sides of the first plurality of contact pads(left/right 221 of Uchiyama)
are covered by corresponding ones of the plurality of second bumps(203 of Uchiyama); and
a second underfill layer formed between the top package(please see package labelled ‘top package’) and the bottom package (please see package labelled ‘bottom package’),
wherein the plurality of second bumps(203 of Uchiyama) is embedded in the second underfill layer.

Inoue discloses in Fig 12, see figure 12 in office action, wherein three sides of the first plurality of contact pads(21)[0065] are covered by corresponding ones of the plurality of second bump(61)[0065];

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Inoue to the teachings of Uchiyama as Inoue discloses that item 21 will help prevent a poor connection between the components [0032]

Uchiyama and Inoue does not disclose semiconductor substrate; 
a second underfill layer formed between the top package(please see package labelled ‘top package’) and the bottom package (please see package labelled ‘bottom package’),
wherein the plurality of second bumps(203 of Uchiyama) is embedded in the second underfill layer.

Wong discloses in Fig 1I, see modified figure in office action, a second underfill layer(150)[0025] formed between the top package(130/140)[0039] and the bottom package (110),
wherein the plurality of second bumps(140) is embedded in the second underfill layer.


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wong to the teachings of Uchiyama and Inoue in order to alleviate warpage-induced failures due to the increased stiffness provided by encapsulant as taught by Wong [0033].  

Uchiyama and Inoue and Wong does not disclose semiconductor substrate; 

Yoshimura discloses semiconductor substrate (2)[0015]

It would have been obvious to one of ordinary skill in the art at the time of filing to use the material of Yoshimura to replace the material of Uchiyama’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


    PNG
    media_image1.png
    425
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    625
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    215
    639
    media_image3.png
    Greyscale


Re claim 2 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 1, wherein each of the third plurality of contact pads(left/right 224/223 of Uchiyama) is electrically
coupled to a plurality of the through vias(please see via labelled ‘via’).

Re claim 3 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 1, wherein the first conductive feature(please see feature labelled ‘conductive feature’) of the first redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama)
is outside lateral bounds of the semiconductor die(212 of Uchiyama) (since ‘conductive feature’ is not in the same lateral plane it can be considered  outside lateral bounds of 212).

Re claim 4 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 1, wherein the first underfill layer(213 of Uchiyama) extends to a top surface of the 
first conductive feature(please see feature labelled ‘conductive feature’).

Re claim 5 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 1, wherein the plurality of second bumps(203 of Uchiyama) extends to the first
redistribution layer.

Re claim 6 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 1, wherein the first underfill layer(160 of Wong) directly contacts the second
underfill layer(150 of Wong in Fig 1I).

Re claim 7 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 1, wherein the second underfill layer(150)[0025 of wong] covers a backside surface of the
semiconductor die(212 of Uchiyama) (Wong in Fig 1I).

Re claim 15 Uchiyama discloses in modified Fig 1, see modified figure in office action, a device comprising:
a bottom package (please see package labelled ‘bottom package’) comprising:
a substrate(216/217 of Uchiyama) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 216/217 since a substrate may be one layer underneath another layer that provides support and since 216/217 provides the surface of which something is deposited on it, 216/217 may be interpreted as a ‘substrate’);
a plurality of through vias(please see via labelled ‘via’) extending through the substrate(216/217 of Uchiyama);
a first redistribution layer(223/224/226 of Uchiyama) on a first side (bottom) of the substrate(216/217 of Uchiyama), the first
redistribution layer comprising a first conductive feature(224) on the plurality of through vias(please see via labelled ‘via’);
a second redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama)  on a second side(top) of the substrate, the
second redistribution layer(‘conductive feature’/219/221/232/233 of Uchiyama)  comprising a second conductive feature(233/232 of Uchiyama), a third conductive feature (please see feature labelled ‘conductive feature’ of Uchiyama), and a fourth conductive feature(221 of Uchiyama);
a semiconductor die(212 of Uchiyama) on the second side(top) of the bottom package (please see package labelled ‘bottom package’) and coupled to the second conductive feature(233/232 of Uchiyama) through a first die bump(left/right 237 of Uchiyama);
a first underfill layer(213 of Uchiyama) over the bottom package (please see package labelled ‘bottom package’), wherein the first die bump(left/right 237 of Uchiyama) is embedded in
the first underfill layer(213 of Uchiyama), the first underfill layer(213 of Uchiyama) extending along a sidewall of the third conductive feature(please see feature labelled ‘conductive feature’)  below an upper surface of the third conductive feature (213 extends along the inner sidewall below the upper surface of ‘conductive feature’ of Uchiyama), the third conductive feature being free of any bumps;
a top package(please see package labelled ‘top package’) on the second side(top/bottom) of the bottom package (please see package labelled ‘bottom package’), wherein:
the top package(please see package labelled ‘top package’) comprises a first package bump(203 of Uchiyama) coupled to the fourth conductive feature(221 of Uchiyama) to form a first joint structure between the top package(please see package labelled ‘top package’) and the bottom package (please see package labelled ‘bottom package’), 

Uchiyama does not disclose a a semiconductor substrate; wherein three sides of the fourth conductive feature(221 of Uchiyama) are fully covered by the first package bump(203 of Uchiyama) in a cross-sectional view; and
a second underfill layer formed between the top package(please see package labelled ‘top package’) and the bottom package (please see package labelled ‘bottom package’),
wherein the first package bump(203 of Uchiyama) and the semiconductor die(212 of Uchiyama) are embedded in the second underfill layer.


Inoue discloses in Fig 12, see figure 12 in office action, wherein three sides of the fourth conductive feature (21)[0065] are fully covered by the first package bump(61)[0065] in a cross-sectional view; 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Inoue to the teachings of Uchiyama as Inoue discloses that item 21 will help prevent a poor connection between the components [0032]

Uchiyama and Inoue does not disclose 
a semiconductor substrate; a second underfill layer formed between the top package(please see package labelled ‘top package’) and the bottom package (please see package labelled ‘bottom package’),
wherein the first package bump(203 of Uchiyama) and the semiconductor die(212 of Uchiyama) are embedded in the second underfill layer.


Wong discloses in Fig 1I, see modified figure in office action, a second underfill layer(150)[0025 of wong]  formed between the top package(130/140)[0039]   and the bottom package (110),
wherein the first package bump(140) and the semiconductor die(120) are embedded in the second underfill layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wong to the teachings of Uchiyama and Inoue in order to alleviate warpage-induced failures due to the increased stiffness provided by encapsulant as taught by Wong [0033].  

Uchiyama and Inoue and Wong does not disclose semiconductor substrate; 

Yoshimura discloses semiconductor substrate (2)[0015]

It would have been obvious to one of ordinary skill in the art at the time of filing to use the material of Yoshimura to replace the material of Uchiyama’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 16 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 15, wherein the plurality of through vias(please see via labelled ‘via’) protrudes from the first side of the semiconductor substrate(216/217 of Uchiyama) (since the vias come through the substrate, this may be interpreted as through vias protrudes from the first side of the semiconductor substrate).

Re claim 17 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 16, wherein the first conductive feature(224) extends along sidewalls of the plurality of through vias(please see via labelled ‘via’) (from a top down view).	

Re claim 18 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 15, wherein the second underfill layer(150)[0025 of wong] completely separates the
semiconductor die(212 of Uchiyama) from the top package(please see package labelled ‘top package’).

Re claim 19 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 15, wherein the first underfill layer(213 of Uchiyama) extends to an upper surface of the
third conductive feature (please see feature labelled ‘conductive feature’).

Re claim 20 Uchiyama and Inoue and Wong and Yoshimura disclose the device of claim 15, wherein the first underfill layer(213 of Uchiyama) extends along a sidewall of the semiconductor die(212 of Uchiyama).


Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 8-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the second redistribution layer comprising a second conductive redistribution feature and a third conductive redistribution feature extending directly on an uppermost surface of a dielectric layer in a cross-sectional view, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

In the reference of record Uchiyama (USPGPUB DOCUMENT: 2010/0252937) discloses in modified Fig 1, see modified figure in office action, a device comprising:
a bottom package (please see package labelled ‘bottom package’) comprising:
a substrate(216/217 of Uchiyama) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 216/217 since a substrate may be one layer underneath another layer that provides support and since 216/217 provides the surface of which something is deposited on it, 216/217 may be interpreted as a ‘substrate’);
a first redistribution layer(223/224/226 of Uchiyama) on a first side of the substrate, the first redistribution layer(223/224/226 of Uchiyama) comprising a first conductive redistribution feature(left/right 224 of Uchiyama) in contact with the first bump(214 of Uchiyama);
a first bump(214 of Uchiyama) on the first conductive redistribution feature(left/right 224 of Uchiyama);
a first through via(please see via labelled ‘via’) extending through the substrate(216/217 of Uchiyama) and electrically contacting the first conductive redistribution feature(left/right 224 of Uchiyama); and
a second redistribution layer(219/221/232/233 of Uchiyama) on a second side(top/bottom) of the substrate(216/217 of Uchiyama), the second redistribution layer(219/221/232/233 of Uchiyama) comprising a second conductive
redistribution feature (221 of Uchiyama) and a third conductive redistribution feature(232 of Uchiyama) extending directly on a dielectric layer (222/216)[0007] , the second redistribution layer(221 of Uchiyama) electrically contacting the first via;
a semiconductor die(212 of Uchiyama) coupled to the third conductive redistribution feature(232 of Uchiyama) through an I/O bump(left/right 237 of Uchiyama);
a first underfill layer(213 of Uchiyama) over the bottom package (please see package labelled ‘bottom package’), wherein the I/O bump(left/right 237 of Uchiyama) is embedded in the
first underfill layer(213 of Uchiyama);
a top package(please see package labelled ‘top package’) on the second side(top/bottom) of the bottom package (please see package labelled ‘bottom package’), wherein:
the top package(please see package labelled ‘top package’) comprises a second bump(203 of Uchiyama), and wherein the second bump(203 of Uchiyama) and the
second redistribution layer(221 of Uchiyama) form a joint structure between the top package(please see package labelled ‘top package’) and the
bottom package (please see package labelled ‘bottom package’), wherein each of the opposing sidewalls (left and right sidewalls of 221 have an interface with 222) of the second conductive feature (221 of Uchiyama) have an interface with the dielectric layer (222)[0007] but does not disclose the second redistribution layer comprising a second conductive redistribution feature and a third conductive redistribution feature extending directly on an uppermost surface of a dielectric layer in a cross-sectional view.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Response to Arguments

Applicant’s arguments with respect to claims 1-7 & 15-20 have been considered but are moot because the arguments do not apply to any of the new interpretation being used in the current rejection. 

Examiner acknowledges the amendments to claims 8 (and subsequent dependent claims 9-14) have overcome the 103 rejections and the double patenting rejections from the previous office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819